IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ROGER MACK,1                                  §
                                                  §   No. 399, 2020
           Respondent Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CS19-01215
    RACHEL MACK,                                  §   Petition No. 19-14412
                                                  §
           Petitioner Below,                      §
           Appellee.                              §
                                                  §

                                Submitted: November 12, 2021
                                Decided: December 16, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)    The appellant (“Ex-Husband”) filed this appeal from a Family Court

order resolving matters ancillary to Ex-Husband’s divorce from the appellee (“Ex-

Wife”). For the reasons discussed below, we affirm.

         (2)    The parties were married on April 29, 2013, separated on March 15,

2019, and divorced by decree of the Family Court on October 7, 2019. The Family



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
Court retained jurisdiction over property division, counsel fees, and court costs as

requested by Ex-Wife, and subsequently granted Ex-Husband’s motion to reopen

and retain jurisdiction over Ex-Husband’s request for alimony. The Family Court

held a hearing on the ancillary matters on July 27, 2020. Both parties testified on

their own behalf and called no other witnesses.

      (3)   On October 19, 2020, the Family Court entered an order resolving the

ancillary matters. Applying 13 Del. C. § 1513, the court concluded that a 50/50

division of the marital assets and debts was appropriate. The parties’ largest asset

was the marital home, which the court found had a value of $160,000 and a mortgage

balance of $79,553.17, leaving net equity of $80,446.83. The court found that Ex-

Husband had resided in the home since the parties’ separation, while Ex-Wife had

made the mortgage payments on the home from December 2018 until the time of the

hearing, which totaled $13,387.97. Because Ex-Wife was working and had received

approval from a bank to refinance the property, the court awarded possession of the

home to Ex-Wife, who would be responsible for refinancing the property into her

name. If Ex-Wife was able to refinance the home, she had to pay Ex-Husband

$33,529.44, which represented Ex-Husband’s half of the equity of the marital home

($40,223.42) minus half of the mortgage payments that Ex-Wife had made

($6,933.98). If Ex-Wife was unable to refinance the home, the home was to be sold

with the parties splitting the net profit 50/50, with a deduction of $6,933.98 from


                                         2
Ex-Husband’s share to credit Ex-Wife for half of the mortgage payments. The

parties stipulated to the division of certain items of personal property. The Family

Court awarded the parties’ pets to Ex-Husband and ordered that any remaining items

of disputed personal property would be distributed by the two-list method,2 with Ex-

Wife to prepare the lists.

       (4)     Applying 13 Del. C. § 1512, the court found that Ex-Husband had not

shown by a preponderance of the evidence that he was a dependent party. The court

also found that Ex-Husband had sufficient property to provide for his reasonable

needs and he had sufficient education and/or training to find appropriate

employment. The court therefore concluded that Ex-Husband was not entitled to

alimony.

       (5)     On appeal, Ex-Husband asserts various challenges to the Family

Court’s decision concerning property division and alimony. On appeal from a

Family Court decision on property division and alimony matters, this Court reviews

the Family Court’s factual and legal determinations, as well as its inferences and




2
  See Schmidt v. Schmidt, 2018 WL 4031049 (Del. Aug. 23, 2018) (“The ‘two-list method’ is a
means of dividing marital household furnishings and miscellaneous tangible personal property
where one spouse prepares two separate lists of the property subject to division. The other spouse
then gets to select the list of personal property that he or she wishes to retain, while the other list
of property is retained by the party who prepared the lists. The idea is that, because the other
spouse has the choice between the two lists, the list-preparing spouse will prepare balanced lists,
and the division will be fair.”).
                                                  3
deductions.3 We review conclusions of law de novo.4 We will not disturb the Family

Court’s rulings on appeal if the court’s findings of fact are supported by the record

and its explanations, deductions, and inferences are the product of an orderly and

logical reasoning process.5 If the Family Court correctly applied the law, then our

standard of review is abuse of discretion.6

       (6)    Ex-Husband challenges the Family Court’s denial of his request for

alimony on the grounds that the court incorrectly determined his expenses and

incorrectly found that Ex-Husband would be able to work in the future. Under 13

Del. C. § 1512, the Family Court may award alimony—after considering “all

relevant factors,” including those stated in 13 Del. C. 1512(c)—only if the court

finds that the party requesting alimony (i) is dependent upon the other party for

support; (ii) lacks sufficient property, including any award of marital property made

by the court, to provide for his or her reasonable needs; and (iii) is unable to support

himself or herself through appropriate employment.7 After careful consideration of

the record, we find no reversible error in the Family Court’s denial of alimony. Ex-

Husband had the burden of proving his dependence by a preponderance of the

evidence.8 The Family Court gave Ex-Husband sufficient opportunity to present


3
  Thorpe v. Gaines-Thorpe, 2014 WL 2647366, at *1 (Del. June 11, 2014).
4
  Forrester v. Forrester, 953 A.2d 175, 179 (Del. 2008).
5
  Mercer v. Mercer, 2020 WL 205066, at *1 (Del. Apr. 28, 2020).
6
  Id.
7
  13 Del. C. § 1512(b).
8
  Thomas v. Thomas, 102 A.3d 1138, 1145 (Del. 2014).
                                             4
testimony or other evidence that his expenses exceeded even his modest income

from public benefits, and he failed to do so. Moreover, in light of the Family Court’s

award to Ex-Husband of one-half of the home equity, we find that its conclusion that

Ex-Husband had sufficient property to provide for his reasonable needs is supported

by the record and the product of an orderly and logical reasoning process.

          (7)    Ex-Husband also challenges several aspects of the property-division

award. First, he argues that the Family Court erred by crediting Ex-Wife for one-

half of the mortgage payments that she made from December 2018 until the time of

the hearing. After careful consideration of the record, we conclude that the Family

Court appropriately considered Ex-Husband’s extended stay in the marital residence

after separation and the fact that Ex-Wife assumed responsibility for all mortgage

payments when ordering that credit.9 Second, Ex-Husband argues that the Family

Court erred by ordering that Ex-Wife, rather than Ex-Husband, should prepare the

two lists for division of the parties’ personal property. Ex-Husband did not ask the

Family Court during the hearing to allow him to prepare the lists, and this argument

has therefore been waived.10 Third, Ex-Husband contends that the Family Court

erred by awarding the parties’ pets to him, rather than to Ex-Wife, when he will not




9
    Phillips v. Phillips, 1997 WL 398921, at *1 (Del. June 23, 1997).
10
     DEL. SUPR. CT. R 8.
                                                  5
have possession of the home where the pets live. We find no reversible error on this

issue. If Ex-Husband does not want to keep the pets, he may rehome them.

        (8)   To the extent that Ex-Husband asserts that the Family Court erred

relating to discovery or evidentiary rulings, we find no abuse of discretion.11 To the

extent that Ex-Husband alleges that Ex-Wife has disobeyed orders of the Family

Court, he must seek relief from the Family Court.12

        NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED. The motion seeking a stay of the Family Court’s order is

moot.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                Chief Justice




11
   See Swanson v. Davis, 2013 WL 3155827, at *4 (Del. June 20, 2013) (stating that the standard
of review for a trial court’s evidentiary rulings or application of discovery rules is abuse of
discretion).
12
   Kahn v. Kahn, 2012 WL 5663359, at *2 (Del. Oct. 16, 2013).
                                              6